UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Dionicio Cabrera,                                                       2/26/2020
                             Plaintiff,
                                                             1:18-cv-07270 (JFK) (SDA)
                     -against-
                                                             ORDER
 The United States of America,

                             Defendant.


STEWART D. AARON, United States Magistrate Judge:

       For the reasons stated on the record during a conference held today, it is ORDERED as

follows:

           1. The parties shall consult and no later than February 28, 2020 file a letter advising

              the Court whether the bench trial in this matter should be scheduled for June 15,

              2020 – June 17, 2020 or June 22, 2020 – June 24, 2020;

           2. No later than June 1, 2020, the parties shall file a Joint Pretrial Order in

              compliance with Judge Aaron’s Individual Practices Section IV.B, as well as the

              other applicable filings set forth in Section IV.C; and

           3. As previously communicated to the parties, no later than Friday, February 28,

              2020, the parties shall advise the chambers of Magistrate Judge Sarah Cave which

              date they would like to hold a settlement conference.

SO ORDERED.

DATED:        New York, New York
              February 26, 2020

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
